Citation Nr: 1419411	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased compensable rating for bilateral hearing loss.  

2.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in November 2011 so that an additional treatment records could be obtained and an examination obtained with medical opinion regarding functional impact of the Veteran's hearing loss could be ascertained.  This was accomplished and the case was returned to the Board for further appellate consideration.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, D.C.  


FINDING OF FACT

Throughout the appeal, the Veteran's hearing loss was, at worse, manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 44 decibels in the right ear and 68 decibels in the left ear.  Speech recognition ability 92 percent correct in the right ear and 64 percent correct in the left ear.  

CONCLUSION OF LAW

The criteria for an increased compensable rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently pursuant to remand by the Board in December 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Some discussion of the Veteran's August 2011 hearing before the undersigned is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  The issue on appeal (increased rating) was identified at the Board hearing.  Information was also elicited from the Veteran concerning the severity of his bilateral hearing loss disability.  Relevant evidence, in particular treatment records, was identified from the Veteran.  

In light of the foregoing, the Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to the increased rating claim on appeal, such that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 hertz (Hz), and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

A private, April 2008, audiometric evaluation shows that the Veteran's right ear hearing loss was within normal limits between 250 and 1000 Hz with mild to moderately severe sensorineural hearing loss in the high frequencies.  In the left ear, the Veteran had borderline normal hearing at 500 Hz, with a mild loss at 250 Hz and a mild to profound sensorineural loss between 1000 and 8000 Hz.  Speech recognition for conversational speech in quiet was shown to be good on the right and fair on the left.  

An audiometric evaluation was conducted for compensation purposes for the VA in June 2008.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hz
1000
2000
3000
4000
Right ear
15
45
55
60
Left ear
35
70
75
90

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hz of 43.75 dB in the right ear and 67.5 dB in the left ear.  Speech recognition ability 96 percent correct in the right ear and 88 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation purposes for the VA in April 2009.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hz
1000
2000
3000
4000
Right ear
25
55
65
70
Left ear
45
75
80
90

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hz of 53.75 dB in the right ear and 72.5 dB in the left ear.  Speech recognition ability 96 percent correct in the right ear and 76 percent correct in the left ear.  

VA outpatient treatment records dated in April and May 2011 show that the Veteran was afforded an evaluation for the purpose of fitting hearing aids.  

An audiometric evaluation was conducted for compensation purposes for the VA in December 2011.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hz
1000
2000
3000
4000
Right ear
10
40
60
65
Left ear
40
65
75
90

Thus, his acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 44 decibels in the right ear and 68 decibels in the left ear.  Speech recognition ability 92 percent correct in the right ear and 64 percent correct in the left ear.  Following examination and review of the Veteran's medical records, the examiner commented that the Veteran's hearing loss did impact his ordinary conditions of daily life, but that, given the nature, extent and configuration of the Veteran's hearing loss, the resulting negative effects described by the Veteran on his communicative performance in the activities of daily living and occupational functioning would be expected and were not unusual or exceptional.  Significant interference with hearing and understanding in adverse listening conditions, such as background noise, conversation in a group or crowd and talking on the telephone would be expected.  The use of hearing aids, other assistive listening devices such as an FM system, and employing good communication strategies should help insure optimum audibility and mitigate some of the negative effects of the hearing loss, both on social and occupational functioning.  

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a compensable evaluation is not warranted for a bilateral hearing loss. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. In this regard, the Board, in November 2011, remanded the issue for such an opinion.  
The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[- ]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Martinak, 21 Vet. App. at 455.

While the June 2008 and April 2009 VA examiners did not explicitly address the functional effect of the Veteran's hearing loss disability, this was addressed in the November 2011 VA examination.  That examiner specifically noted that, while the Veteran's hearing loss impacted his activities of daily living, the impact should be mitigated by the use of other assistive devices and the use of good communications skills.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2013).  In this case, the Schedule is not inadequate.  The Schedule does provide for higher ratings for the service- connected hearing loss.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.

While the Board recognizes and has considered the Veteran's complaints of difficulty in hearing associated with his service-connected hearing loss, the Board notes that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss.  Further, there is no indication that the hearing loss alone significantly interferes with employment.  The Board also notes some occupational impairment inherent in ratings for the Veteran's other service-connected disabilities, including his low back disorder.  In sum, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned schedular rating.  For these reasons, referral for an extra-schedular rating is not warranted.  


ORDER

An increased compensable rating for bilateral hearing loss is denied.  


REMAND

It is noted that recent VA examinations in 2013 have resulted in significantly increased ratings for the residuals of the Veteran's service-connected low back disability, including peripheral neuropathy of each of his lower extremities.  An October 2013 VA examination makes reference to the possibility that the Veteran was unemployable, that is, that the Veteran could not secure and follow a substantially gainful occupation.  The most recent rating decision increases the evaluation of the Veteran's service-connected disabilities to the point where the Veteran meets the schedular requirements for consideration of TDIU.  Thus, this constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).
Accordingly, these issues are REMANDED for the following actions:

The RO/AMC should adjudicate the issue of TDIU.  If the determination is unfavorable to the Veteran, and he disagrees with the adverse determination, he and his representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


